Title: To Benjamin Franklin from Paolo Frisi, 30 May 1784
From: Frisi, Paolo
To: Franklin, Benjamin



Monsieur.
à Milan ce 30 Mai 1784

Depuis mon depart de Londres je ne vous ai ecrit, Monsieur, que pour vous remercier du beau present que vous m’avez fait de vos ouvrages, et j’ai appris par le gazzettes publiques les grandes nouvelles qui vous regardoient directement, celles de la revolution de L’Amerique. J’espere cependant que vous ne m’aurez pas oublié, et je vais profiter de toute la bonté que vous m’avez temoignée autres fois en vous presentant Monsr. le Chevr. Castiglioni gentilhomme d’une maison de plus distinguées de nôtre ville qui compte de faire un tour dans L’Amerique pour voir de près cette brave et nouvelle Nation, et pour y continuer ses recherches sur L’Histoire Naturelle. Je l’ai chargé de presenter mes deux premiers volumes à L’Académie de Philadelphie.

Je vous prie de le diriger. Vous aurez des nouveaux droits sur la reconnoissance comme sur le vrai le profond respect avec le quel j’ai l’honneur d’etre Monsieur Vôtre très humble très obeissant serviteur

Frisi

 
Addressed: à Monsieur / Monsieur Franklin / Ministre Plenipe. des Etats-Unis de L’Amerique / de L’Acad. Roy. des sciences de Paris. / à Passy.
